ICJ_158_NuclearDisarmament_MHL_IND_2016-10-05_JUD_01_PO_02_FR.txt.                                                                              282




   DÉCLARATION DE M. LE JUGE YUSUF, VICE-PRÉSIDENT

[Traduction]

   Existence d’un différend — Question devant être tranchée objectivement —
Nécessité de thèses juridiques manifestement opposées — Critère subjectif de la
« connaissance » du différend n’étant pas une condition — Critère sans fondement
dans la jurisprudence de la Cour — Critère par ailleurs préjudiciable à une bonne
administration de la justice — Possibilité pour la Cour de parvenir aux mêmes
conclusions sans recourir au critère de la « connaissance » — Début de différend
devant exister avant le dépôt d’une requête — Différend pouvant se cristalliser en
cours d’instance — Mise en cause, en l’espèce, du respect par l’Inde de son
obligation de négocier en vue de parvenir au désarmement nucléaire — Parties
ayant toutes deux soutenu les négociations sur le désarmement — Parties ayant
toutes deux voté en faveur des résolutions de l’Organisation des Nations Unies en
la matière — Absence de preuve de l’existence de thèses manifestement opposées.

   1. Bien que souscrivant aux conclusions auxquelles la Cour est parvenue
quant à l’inexistence d’un diﬀérend entre l’Inde et la République des
Iles Marshall sur l’objet de la requête déposée par cette dernière, je suis en
désaccord avec certains aspects du raisonnement tenu dans l’arrêt. Je n’ap-
prouve notamment pas l’introduction par la Cour du critère subjectif de la
« connaissance » dans son appréciation de l’existence d’un diﬀérend. En
cela, elle s’est nettement écartée de sa jurisprudence constante en la matière.
Je n’approuve pas non plus le fait qu’elle ait suivi la même approche dans
les trois aﬀaires distinctes qui lui ont été soumises (Iles Marshall c. Inde,
Iles Marshall c. Royaume-Uni et Iles Marshall c. Pakistan).
   2. L’arrêt rappelle à juste titre que « [l]’existence d’un diﬀérend doit
être établie objectivement par la Cour sur la base d’un examen des faits »
et que, à cette ﬁn, celle-ci « tient notamment compte de l’ensemble des
déclarations ou documents échangés entre les parties, … ainsi que des
échanges qui ont eu lieu dans des enceintes multilatérales » (par. 36). Or,
comme je l’ai montré dans mon opinion dissidente en l’aﬀaire Iles Marshall
c. Royaume-Uni, et comme je le montrerai dans la présente déclaration,
les Etats défendeurs ont des politiques très diﬀérentes en ce qui concerne
la négociation et la conclusion d’un instrument international sur le désar-
mement nucléaire, et les positions qu’ils ont soutenues sur l’objet du dif-
férend en cause dans diverses enceintes internationales sont loin d’être
identiques. C’est donc en tenant compte de ces diﬀérences qu’il fallait
apprécier la question de l’existence d’un diﬀérend entre chacun d’eux et
l’Etat demandeur.
   3. Dans les aﬀaires contentieuses, la Cour ne peut exercer sa compé-
tence qu’à l’égard de diﬀérends d’ordre juridique que lui soumettent les
Etats. La présente instance a été introduite devant la Cour sur le fonde-
ment du paragraphe 2 de l’article 36 du Statut. Or cette disposition ne déﬁ-

                                                                               31

            armes nucléaires et désarmement (décl. yusuf)                  283

nit pas ce qu’il faut entendre par « diﬀérend d’ordre juridique » ; il revenait
par conséquent à la Cour non seulement de déﬁnir cette notion, mais éga-
lement d’établir l’éventuelle existence de pareil diﬀérend dans une aﬀaire
telle que la présente espèce, avant de procéder à l’examen au fond.
   4. La jurisprudence de la Cour abonde en déﬁnitions de la notion de
diﬀérend. La première, encore souvent citée par la Cour, a été donnée
dans l’aﬀaire des Concessions Mavrommatis en Palestine, dans laquelle
la Cour permanente de Justice internationale a déclaré qu’« [u]n diﬀé-
rend [était] un désaccord sur un point de droit ou de fait, une contra-
diction, une opposition de thèses juridiques ou d’intérêts entre deux
personnes » (Concessions Mavrommatis en Palestine, arrêt no 2, 1924,
C.P.J.I. série A no 2, p. 11). Cette déﬁnition a toutefois été développée
depuis, et enrichie par la jurisprudence ultérieure.
   5. La Cour a par ailleurs clairement indiqué que « [l]’existence d’un dif-
férend international demand[ait] à être établie objectivement » (Interpréta-
tion des traités de paix conclus avec la Bulgarie, la Hongrie et la Roumanie,
première phase, avis consultatif, C.I.J. Recueil 1950, p. 74). Revenant sur
la déﬁnition donnée par la Cour permanente dans l’aﬀaire Mavrommatis,
elle a en outre fait observer ceci :
       « La simple aﬃrmation ne suﬃt pas pour prouver l’existence d’un
     diﬀérend, tout comme le simple fait que l’existence d’un diﬀérend est
     contestée ne prouve pas que ce diﬀérend n’existe pas. Il n’est pas
     suﬃsant non plus de démontrer que les intérêts des deux parties à
     une telle aﬀaire sont en conﬂit. Il faut démontrer que la réclamation
     de l’une des parties se heurte à l’opposition manifeste de l’autre. »
     (Sud-Ouest africain (Ethiopie c. Afrique du Sud ; Libéria c. Afrique du
     Sud), exceptions préliminaires, arrêt, C.I.J. Recueil 1962, p. 328.)
   6. Plus récemment, dans l’aﬀaire Géorgie c. Fédération de Russie, la
Cour a précisé que, « pour se prononcer, [elle devait] s’attacher aux faits
[et qu’i]l s’agi[ssait] d’une question de fond, et non de forme » (Application
de la convention internationale sur l’élimination de toutes les formes de dis-
crimination raciale (Géorgie c. Fédération de Russie), exceptions prélimi-
naires, arrêt, C.I.J. Recueil 2011 (I), p. 84, par. 30).
   7. Nonobstant cette jurisprudence, au paragraphe 38 du présent arrêt,
la Cour déclare qu’« un diﬀérend existe lorsqu’il est démontré, sur la base
des éléments de preuve, que le défendeur avait connaissance, ou ne pou-
vait pas ne pas avoir connaissance, de ce que ses vues se heurtaient à
l’« opposition manifeste » du demandeur ». Selon l’arrêt, cette condition
« ressort de décisions antérieures de la Cour dans lesquelles la question de
l’existence d’un diﬀérend était à l’examen ». A l’appui de cette assertion,
la Cour invoque comme précédents les deux arrêts qu’elle a rendus sur les
exceptions préliminaires soulevées dans les aﬀaires relatives à des Viola-
tions alléguées de droits souverains et d’espaces maritimes dans la mer des
Caraïbes (Nicaragua c. Colombie) et à l’Application de la convention inter-
nationale sur l’élimination de toutes les formes de discrimination raciale
(Géorgie c. Fédération de Russie) (ibid.).

                                                                            32

            armes nucléaires et désarmement (décl. yusuf)                   284

   8. Or aucun de ces deux arrêts n’étaye la thèse d’une condition subjec-
tive de l’existence d’un diﬀérend qui serait la « connaissance », par le
défendeur, de l’opposition manifeste du demandeur. Dans l’arrêt qu’elle a
rendu sur les exceptions préliminaires en l’aﬀaire relative à des Violations
alléguées, la Cour a conclu à l’existence d’un diﬀérend sur la base de
déclarations « faites par les plus hauts représentants des Parties » (Viola-
tions alléguées de droits souverains et d’espaces maritimes dans la mer des
Caraïbes (Nicaragua c. Colombie), exceptions préliminaires, arrêt, C.I.J.
Recueil 2016 (I), p. 33, par. 73). Elle a simplement déclaré que la Colom-
bie avait, de fait, connaissance de l’opposition manifeste du Nicaragua à
l’égard de ses actes, sans présenter ni traiter cette « connaissance » comme
un critère régissant l’existence d’un diﬀérend.
   9. De même, dans l’aﬀaire relative à l’Application de la convention
internationale sur l’élimination de toutes les formes de discrimination raciale
(Géorgie c. Fédération de Russie), la Cour a simplement relevé que la
Russie avait ou n’avait pas « connaissance » de la position adoptée par la
Géorgie dans tels ou tels documents et déclarations. Le fait que la
« connaissance » puisse être une condition de l’existence d’un diﬀérend
n’est mentionné nulle part dans l’arrêt et n’est pas non plus implicite
dans le raisonnement de la Cour (exceptions préliminaires, arrêt, C.I.J.
Recueil 2011 (I), p. 117-120, par. 106-113).
   10. C’est, de fait, la première fois qu’une telle condition subjective est
introduite dans l’appréciation par la Cour de l’existence d’un diﬀérend.
Comme je l’ai dit plus haut, et ainsi que cela ressort de sa jurisprudence, la
Cour a toujours considéré que la détermination de l’existence d’un diﬀérend
était une question objective. Elle a souligné à plusieurs reprises qu’il s’agis-
sait là d’« une question de fond, et non de forme » (ibid., p. 84, par. 30.)
   11. La fonction de la Cour est d’établir objectivement l’existence d’une
opposition de thèses juridiques sur la base des éléments de preuve qui lui
sont soumis, et non de sonder la conscience, la perception et les autres
processus mentaux des Etats (pour autant que ceux-ci possèdent pareilles
qualités cérébrales) pour savoir ce dont ils ont connaissance.
   12. L’introduction d’un critère de la « connaissance » pour établir
l’existence d’un diﬀérend va non seulement à l’encontre de la jurispru-
dence établie de la Cour, mais elle nuit également à l’économie judiciaire
et à la bonne administration de la justice, puisqu’elle incite à soumettre
une nouvelle requête portant sur le même diﬀérend. Si l’existence d’un
diﬀérend est soumise à une condition de forme telle que la « connais-
sance », l’Etat demandeur pourra remplir cette condition à tout moment
en engageant une nouvelle procédure devant la Cour. L’Etat défendeur
aura alors bien évidemment connaissance de l’existence du diﬀérend dans
le cadre de cette nouvelle procédure. C’est précisément pour éviter ce type
de situations que, dans l’aﬀaire relative à Certains intérêts allemands en
Haute-Silésie polonaise, la Cour permanente de Justice internationale a
fait observer qu’elle « ne pou[vait] s’arrêter à un défaut de forme qu’il
dépendrait de la seule Partie intéressée de faire disparaître » (compétence,
arrêt no 6, 1925, C.P.J.I. série A no 6, p. 14).

                                                                             33

            armes nucléaires et désarmement (décl. yusuf)                285

   13. Plus récemment, dans l’aﬀaire des Activités militaires et paramili-
taires au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d’Amé-
rique), la Cour a fait observer qu’« [i]l n’y aurait aucun sens à obliger
maintenant le Nicaragua à entamer une nouvelle procédure sur la base du
traité — ce qu’il aurait pleinement le droit de faire » (compétence et rece-
vabilité, arrêt, C.I.J. Recueil 1984, p. 428-429, par. 83).

   14. Ainsi, dans les cas où un Etat demandeur aurait le droit d’intro-
duire une nouvelle instance pour satisfaire à une condition de forme qu’il
avait manqué de remplir dans un premier temps, il n’est pas dans l’intérêt
d’une bonne administration de la justice de le contraindre à procéder de
cette manière (voir l’aﬀaire relative à l’Application de la convention pour
la prévention et la répression du crime de génocide (Croatie c. Serbie),
exceptions préliminaires, arrêt, C.I.J. Recueil 2008, p. 442, par. 87).
L’introduction du critère de la « connaissance » constitue une invita-
tion à l’Etat demandeur, dont les points de vue nettement opposés seront
déjà connus de l’Etat défendeur, à engager une nouvelle instance devant
la Cour.
   15. La question de l’existence d’un diﬀérend doit être examinée de
manière autonome et objective. L’important est qu’il y ait une opposition
manifeste de thèses juridiques, un désaccord sur un point de droit ou de
fait. Il n’appartient pas aux parties de déﬁnir ou de circonscrire le diﬀé-
rend avant que celui-ci ne soit soumis à la Cour, sauf lorsqu’il l’est par
compromis. Dans tous les autres cas, c’est à la Cour qu’il revient de le
faire. Le fait que l’Etat demandeur ait préalablement notiﬁé un diﬀérend
au défendeur ou l’ait porté d’une autre façon à sa connaissance avant de
saisir la Cour ne constitue pas non plus une condition juridique de l’exis-
tence de ce diﬀérend.
   16. La Cour aurait pu parvenir aux mêmes conclusions que celles
qu’elle a formulées dans le présent arrêt en appliquant les critères qu’elle
utilise habituellement pour établir l’existence d’un diﬀérend. Sur la base
des éléments de preuve qui lui ont été soumis en l’espèce, elle aurait ainsi
pu conclure que les points de vue des Parties n’étaient pas manifestement
opposés avant le dépôt de la requête par la République des Iles Marshall.
Point n’était donc besoin d’introduire un nouveau critère de la « connais-
sance » pour justiﬁer ces conclusions. De fait, comme cela est rappelé au
paragraphe 52 de l’arrêt, « la question de l’existence d’un diﬀérend dans
une aﬀaire contentieuse dépend des éléments de preuve relatifs à une
divergence de vues ». Rien de plus et rien de moins, comme l’a si souvent
dit la Cour par le passé.
   17. La Cour aurait donc dû fonder les conclusions qu’elle a énoncées
dans l’arrêt concernant l’absence de diﬀérend entre la République des
Iles Marshall et l’Inde sur une analyse factuelle des positions des Parties
sur l’objet du diﬀérend allégué telles qu’elles lui ont été présentées. Etant
donné qu’il n’y avait pas eu d’échanges bilatéraux entre l’Inde et la Répu-
blique des Iles Marshall avant le dépôt par celle-ci de la requête introduc-
tive d’instance, elle aurait dû se référer en particulier à l’exposé de ces

                                                                          34

            armes nucléaires et désarmement (décl. yusuf)                  286

positions dans des enceintes multilatérales (arrêt, par. 36). Comme dans
l’aﬀaire Géorgie c. Fédération de Russie, la Cour, pour démontrer l’exis-
tence d’un diﬀérend éventuel entre les Parties, aurait dû examiner les
documents et déclarations que celles-ci avaient invoqués à l’appui de leurs
thèses, y compris les déclarations faites dans des enceintes multilatérales
(Application de la convention internationale sur l’élimination de toutes
les formes de discrimination raciale (Géorgie c. Fédération de Russie),
exceptions préliminaires, arrêt, C.I.J. Recueil 2011 (I), p. 100-120,
par. 63-113).
   18. En l’espèce, deux catégories de documents et déclarations invoqués
par la République des Iles Marshall et l’Inde concernant l’objet du diﬀé-
rend revêtent une importance particulière : a) les résolutions adoptées par
l’Assemblée générale des Nations Unies exhortant les Etats à poursuivre
des négociations multilatérales sur le désarmement nucléaire, ainsi que les
votes de la République des Iles Marshall et de l’Inde sur ces mêmes textes ;
et b) les déclarations relatives à l’objet du diﬀérend allégué faites par
les Parties dans des enceintes multilatérales, y compris les instances de
l’Organisation des Nations Unies traitant des questions de désarmement
et autres enceintes internationales.
   19. Avant de passer à l’examen de ces documents et déclarations, je
dois toutefois faire quelques observations sur l’objet du diﬀérend et la
date à laquelle celui-ci doit avoir existé, ces deux points étant des facteurs
importants pour une détermination objective de l’existence ou de l’ab-
sence d’un diﬀérend.
   20. Il appartenait à la Cour de déterminer, sur une base objective, l’ob-
jet du diﬀérend entre les Parties, c’est-à-dire, « de circonscrire le véritable
problème en cause et de préciser l’objet de la demande » (Essais nucléaires
(Australie c. France), arrêt, C.I.J. Recueil 1974, p. 262, par. 29 ; Essais
nucléaires (Nouvelle-Zélande c. France), arrêt, C.I.J. Recueil 1974, p. 466,
par. 30). Pour procéder à cette détermination, la Cour devait examiner les
positions des deux Parties, tout en accordant une attention particulière à
la manière dont le demandeur avait formulé l’objet du diﬀérend (Compé-
tence en matière de pêcheries (Espagne c. Canada), compétence de la Cour,
arrêt, C.I.J. Recueil 1998, p. 448, par. 30 ; voir également l’aﬀaire du Dif-
férend territorial et maritime (Nicaragua c. Colombie), exceptions prélimi-
naires, arrêt, C.I.J. Recueil 2007 (II), p. 848, par. 38).
   21. Dans son mémoire, la République des Iles Marshall dit de son dif-
férend avec l’Inde qu’il concerne « la question de savoir si l’Inde respecte
ou non l’obligation que lui impose le droit international coutumier de
poursuivre de bonne foi et de mener à terme des négociations conduisant
au désarmement nucléaire dans tous ses aspects, sous un contrôle interna-
tional strict et eﬃcace » (mémoire des Iles Marshall (MMI), par. 13).
La République des Iles Marshall a repris cette présentation de l’objet
du diﬀérend au cours de la procédure orale (CR 2016/1, p. 32, par. 9
(Condorelli)).
   22. Même si la République des Iles Marshall a soutenu à plusieurs
reprises dans ses écritures que l’accroissement et l’amélioration des forces

                                                                            35

              armes nucléaires et désarmement (décl. yusuf)                               287

nucléaires de l’Inde étaient « contraire[s] à l’objectif du désarmement
nucléaire » (MMI, par. 19), elle s’est principalement appuyée sur la décla-
ration de son ministre des aﬀaires étrangères à la deuxième conférence sur
l’impact humanitaire des armes nucléaires tenue à Nayarit, au Mexique,
pour démontrer l’existence d’un diﬀérend avec l’Inde. Dans cette déclara-
tion, la République des Iles Marshall, après avoir accusé les Etats possé-
dant un arsenal nucléaire de ne pas respecter leur obligation juridique de
poursuivre le désarmement nucléaire par des négociations multilatérales,
a déclaré que « [l]’obligation d’œuvrer au désarmement nucléaire …
incomb[ant] à chaque Etat en vertu de l’article VI du traité de non-
prolifération nucléaire et du droit international coutumier impos[ait] l’ou-
verture immédiate et l’aboutissement de telles négociations ».
   23. En la présente espèce, l’objet du diﬀérend pouvait par conséquent
être considéré comme se rapportant au manquement allégué de l’Inde à une
obligation de droit coutumier lui imposant de poursuivre de bonne foi et de
mener à terme des négociations sur le désarmement nucléaire 1. Même si la
question du manquement à une telle obligation, à supposer bien sûr que
cette dernière existe, relevait du fond de l’aﬀaire, ce qui était en cause à ce
stade était l’existence de thèses manifestement opposées sur la poursuite de
bonne foi de négociations sur le désarmement nucléaire. Autrement dit,
pour établir l’existence d’un diﬀérend entre la République des Iles Marshall
et l’Inde, la Cour devait vériﬁer, sur la base des faits qui lui avaient été
soumis, s’il existait un désaccord entre les Parties sur l’ouverture immédiate
et la conclusion de négociations multilatérales sur le désarmement nucléaire.
   24. Comme la Cour l’a fait observer à plusieurs reprises, pareil désac-
cord doit, en principe, avoir existé au moment de l’introduction de l’ins-
tance devant elle (Violations alléguées de droits souverains et d’espaces
maritimes dans la mer des Caraïbes (Nicaragua c. Colombie), exceptions
préliminaires, arrêt, C.I.J. Recueil 2016 (I), p. 27, par. 52 ; Questions
concernant l’obligation de poursuivre ou d’extrader (Belgique c. Sénégal),
arrêt, C.I.J. Recueil 2012 (II), p. 442, par. 46 ; Application de la conven-
tion internationale sur l’élimination de toutes les formes de discrimination
raciale (Géorgie c. Fédération de Russie), exceptions préliminaires, arrêt,
C.I.J. Recueil 2011 (I), p. 84, par. 30.) La saisine de la Cour ne saurait
en elle-même faire naître un diﬀérend entre les Parties. Il faut à tout le
moins qu’il y ait, avant le dépôt d’une requête, le début d’un diﬀérend
qui, s’il se poursuit ou se cristallise au cours de la procédure, deviendra
plus manifeste.
   1 La République des Iles Marshall a conﬁrmé au cours de la procédure orale qu’il

s’agissait bien de l’objet du diﬀérend :
        « Nous reconnaissons, Monsieur le président, que l’Inde, en exposant sa position plus
     avant, s’est départie de son ton accusatoire et a résumé la mission de la Cour en l’espèce
     comme « la détermination de l’existence d’une violation — ou non — de l’obligation de
     mener de bonne foi des négociations en vue de la conclusion d’un traité sur le désar-
     mement nucléaire ». Cela démontre que, de fait, l’Inde sait très bien de quoi il retourne
     exactement ici et que, en déﬁnitive, aucune confusion n’a pu s’immiscer dans son esprit
     quant à l’objet de la présente aﬀaire. » (CR 2016/6, p. 10, par. 9 (van den Biesen).)

                                                                                            36

             armes nucléaires et désarmement (décl. yusuf)                    288

   25. Ainsi que je le montrerai aux paragraphes suivants, et contraire-
ment à l’aﬀaire Iles Marshall c. Royaume-Uni, il ne semble pas qu’il y ait
eu, en l’espèce, un début de diﬀérend entre la République des Iles Marshall
et l’Inde avant le dépôt de la requête. Comme je l’ai expliqué dans l’ex-
posé de mon opinion dissidente en l’aﬀaire Iles Marshall c. Royaume-Uni,
la déclaration de la République des Iles Marshall à la conférence de
Nayarit peut être considérée comme une protestation contre l’attitude des
puissances nucléaires à l’égard de l’ouverture immédiate de négociations
sur une convention générale tendant à l’élimination des armes nucléaires.
Toutefois, pour que le début d’un diﬀérend existe à tout le moins entre la
République des Iles Marshall et l’Inde, il fallait démontrer que, avant l’in-
troduction de l’instance, cette dernière avait une ligne de conduite qui
était manifestement opposée à l’ouverture et à la conclusion de telles
négociations. Or un examen des deux catégories de documents et déclara-
tions évoqués ci-dessus montre que l’Inde a invariablement soutenu l’ou-
verture immédiate et la conclusion de négociations multilatérales visant à
éliminer les armes nucléaires, et ce, tant avant qu’après le dépôt de la
requête par la République des Iles Marshall.
   26. S’agissant des résolutions de l’Assemblée générale des Nations
Unies, l’Inde a toujours voté pour trois séries d’entre elles qui exhortent
les Etats à négocier un traité général de désarmement nucléaire. La pre-
mière de ces séries est celle des résolutions sur la suite donnée à l’avis
consultatif de la Cour internationale de Justice, dans lesquelles l’Assem-
blée générale, après avoir souligné la conclusion unanime de la Cour
selon laquelle il existe une obligation de poursuivre de bonne foi et de
mener à terme des négociations conduisant au désarmement nucléaire,
demande à tous les Etats
      « de s’acquitter immédiatement de cette obligation en engageant des
      négociations multilatérales aﬁn de parvenir sans tarder à la conclusion
      d’une convention relative aux armes nucléaires interdisant la mise au
      point, la fabrication, l’essai, le déploiement, le stockage, le transfert, la
      menace ou l’emploi de ces armes et prévoyant leur élimination ».
Depuis que la Cour a donné son avis consultatif en juillet 1996, l’Inde
a voté en faveur des vingt résolutions de l’Assemblée générale des
Nations Unies sur la suite donnée à cet avis.
   27. La deuxième série de résolutions concerne le suivi de la réunion de
haut niveau de l’Assemblée générale sur le désarmement nucléaire de
2013, et demande notamment « que soient respectés sans attendre les obli-
gations juridiques et les engagements pris en matière de désarmement
nucléaire » et
      « que des négociations commencent au plus tôt, dans le cadre de la
      conférence du désarmement, en vue de l’adoption rapide d’une
      convention globale relative aux armes nucléaires interdisant la déten-
      tion, la mise au point, la fabrication, l’acquisition, la mise à l’essai,
      l’accumulation, le transfert et l’emploi ou la menace d’emploi de ces
      armes et prévoyant leur destruction ».

                                                                                37

              armes nucléaires et désarmement (décl. yusuf)                289

L’Inde a voté en faveur des trois résolutions sur le suivi de cette réunion
de haut niveau qui ont été adoptées depuis ladite réunion. De même, elle
a voté en faveur de deux résolutions, adoptées en 2013 et 2014, intitulées
« Faire avancer les négociations multilatérales sur le désarmement
nucléaire », qui réaﬃrmaient « qu’il [était] urgent de progresser sur le fond
dans les négociations multilatérales sur le désarmement nucléaire » 2.
   28. Troisièmement, la position de l’Inde concernant la négociation
d’un désarmement nucléaire est conﬁrmée par son appartenance à un
groupe d’Etats qui, depuis 1987, ont présenté chaque année à l’Assemblée
générale des Nations Unies une résolution intitulée « Convention sur l’in-
terdiction de l’utilisation des armes nucléaires » 3. Cette résolution exhorte
les Etats membres de la conférence du désarmement à « engager des négo-
ciations en vue de parvenir à un accord sur une convention internationale
interdisant en toutes circonstances de recourir à des armes nucléaires ou
de menacer d’y recourir ».
   Compte tenu de ce que l’Inde a voté systématiquement en faveur d’une
série de résolutions appelant à un même type d’action, il n’y a aucun
doute que ces votes ont une valeur probante en ce qui concerne la ligne de
conduite de cet Etat sur la question qui était en cause en l’espèce, à savoir
l’ouverture immédiate de négociations et la conclusion d’une convention
générale sur le désarmement nucléaire.
   29. Par ailleurs, l’Inde, qui est membre du Mouvement des pays non
alignés (NAM), a toujours souscrit aux déclarations de ce groupe d’Etats
qui exprimaient leur volonté de participer à des négociations multilaté-
rales conduisant au désarmement nucléaire. Ainsi, en août 2012, au
XVIe sommet du Mouvement des pays non alignés, les chefs d’Etat ou de
gouvernement
      « ont également exprimé leur profonde préoccupation devant la len-
      teur des progrès fait vers le désarmement nucléaire et l’absence de
      progrès de la part des Etats dotés d’armes nucléaires vers l’élimina-
      tion de leurs arsenaux nucléaires pour respecter leurs obligations
      légales multilatérales … [et] ont souligné …, dans [l’]optique [de l’éli-
      mination complète et globale des armes nucléaires], qu’il fallait de
      toute urgence engager des négociations sans attendre. » (XVIe som-
      met des chefs d’Etat ou de gouvernement du Mouvement des pays
      non alignés, août 2012, document ﬁnal, par. 151.)
De même, à la XVIe conférence ministérielle du Mouvement des pays non
alignés, les ministres :
      « ont également exprimé leur profonde préoccupation devant la len-
      teur des progrès faits vers le désarmement nucléaire et l’absence de
      progrès de la part des Etats dotés d’armes nucléaires vers l’élimina-
      tion de leurs arsenaux nucléaires pour respecter leurs obligations

  2   Nations Unies, docs. A/RES/68/46 et A/RES/69/41.
  3   Voir Nations Unies, doc. A/C.1/42/L.28.

                                                                            38

           armes nucléaires et désarmement (décl. yusuf)                   290

    légales multilatérales … [et] ont souligné …, dans [l’]optique [de l’éli-
    mination complète et globale des armes nucléaires], qu’il fallait de
    toute urgence engager des négociations sans attendre » (XVIe confé-
    rence ministérielle et réunion commémorative du Mouvement des
    pays non alignés, mai 2011, document ﬁnal, par. 136).
  30. Outre ses votes en faveur des résolutions de l’Assemblée générale
des Nations Unies et du Mouvement des pays non alignés, le soutien
constant de l’Inde à l’ouverture et à la conclusion de négociations condui-
sant au désarmement nucléaire est conﬁrmé par les déclarations de son
chef de l’Etat et de ses ministres dans des enceintes multilatérales ou dans
des documents oﬃciels. A titre d’exemple, en 2013, à la première réunion
de haut niveau de l’Assemblée générale sur le désarmement nucléaire, le
ministre des aﬀaires extérieures de l’Inde a déclaré ce qui suit :
       « Nous sommes d’avis que l’objectif du désarmement nucléaire
    peut être atteint par un processus progressif reposant sur un engage-
    ment universel et un cadre multilatéral mondial et non discrimina-
    toire résultant d’un accord. Un dialogue constructif entre tous les
    Etats dotés d’armes nucléaires est nécessaire pour que s’instaure la
    conﬁance et que ces armes occupent une place moins prééminente
    dans les aﬀaires internationales et les doctrines de sécurité
     . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
       [L]e Mouvement des pays non alignés, dont l’Inde est ﬁère d’être
    l’un des fondateurs, a proposé aujourd’hui d’engager sans tarder des
    négociations sur le désarmement nucléaire au sein de la conférence
    du désarmement. Nous nous joignons à cet appel. »
   31. A la conférence de Nayarit, au cours de laquelle la République des
Iles Marshall a fait sa déclaration exhortant les puissances nucléaires à
s’acquitter de l’obligation qui leur incombait de poursuivre de bonne foi
et de mener à terme des négociations sur le désarmement nucléaire, le
représentant de l’Inde a tenu les propos suivants :
      « L’objectif principal [de l’Inde] est d’obtenir que la conférence du
    désarmement commence à négocier une convention sur l’interdiction
    de l’usage des armes nucléaires, ce qui constituera une étape impor-
    tante pour les rendre progressivement illégitimes, ouvrant ainsi la
    voie à leur élimination. Nous espérons que les délégations réunies ici
    oﬀriront leur soutien à la négociation de cette convention. »
   32. Je considère donc qu’il ne ressort pas du dossier de l’aﬀaire que,
avant le dépôt de la requête par la République des Iles Marshall, cette
dernière et l’Inde aient eu des vues manifestement opposées concernant
l’obligation de poursuivre et de mener à terme des négociations sur le
désarmement nucléaire, à supposer qu’une telle obligation existe en droit
international coutumier. Le dossier de l’aﬀaire montre au contraire que
les deux Etats ont défendu dans diverses enceintes multilatérales, y com-
pris à la conférence de Nayarit, mais surtout à l’Assemblée générale des

                                                                             39

           armes nucléaires et désarmement (décl. yusuf)                291

Nations Unies (à tout le moins depuis 2013, dans le cas de la République
des Iles Marshall), la nécessité pour tous les Etats, y compris ceux qui
sont dotés d’armes nucléaires, de poursuivre de bonne foi et de mener à
terme des négociations sur le désarmement nucléaire. Plutôt qu’un conﬂit
manifeste entre les prétentions des Parties ou une opposition de thèses
juridiques sur l’objet du diﬀérend allégué, les éléments de preuve semblent
révéler une convergence de vues entre elles sur la négociation et la conclu-
sion d’une convention générale sur le désarmement nucléaire. La Cour
aurait donc dû fonder sa décision sur cette absence d’opposition de thèses
juridiques, au lieu de faire appel à une nouvelle condition subjective de
« connaissance » du diﬀérend pour établir l’existence de celui-ci.

                                          (Signé) Abdulqawi A. Yusuf.




                                                                         40

